Citation Nr: 9927248	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  94-18 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

The propriety of the initial 10 percent evaluation assigned 
for carpal tunnel syndrome of the right (major) hand, 
currently evaluated as 10 percent disabling after a period of 
convalescence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991.  Prior to entering active duty, the veteran had 12 
years of reserve duty.

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 (stated in the January 
1997 decision as March 1994) by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas which 
granted the claim of service connection for carpal tunnel 
syndrome of the right hand.  A rating of 10 percent was 
assigned effective from June 5, 1991, a 100 percent rating 
(for convalescent purposes, based on paragraph 30) was 
assigned effective from May 15, 1992; thereafter, a 10 
percent rating was assigned effective from July 1, 1992.  The 
veteran the assigned evaluation to the Board, as well as the 
issue of service connection for left hand carpal tunnel 
syndrome.  The veteran perfected his appeal through the 
submission of a VA Form 9.  

In a January 1997 decision, the Board denied the claim of 
service connection for carpal tunnel syndrome of the left 
hand, and remanded the issue of an increased rating for 
carpal tunnel syndrome of the right hand.  That matter has 
been returned to the Board following completion of the 
actions requested on remand, and continued denial of the 
veteran's claim. 

As the veteran has disagreed with the initial evaluation 
assigned for his carpal tunnel syndrome of the right hand for 
which service connection has been granted, the Board has 
recharacterized this issue as involving the propriety of the 
initial rating assigned in this instance.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Here, the Board's 
analysis will also include the 10 percent evaluation assigned 
after the veteran's total convalescent rating.

In this case, the veteran's representative has raised the 
issue of entitlement to a separate rating for the surgical 
scar for the veteran's right hand carpal tunnel release.  See 
Informal Hearing Presentation of August 1999, page 2.  Since 
that issue has not been adjudicated, it is referred back to 
the RO for appropriate action.  

FINDINGS OF FACT

1.  Between the veteran's separation from active duty service 
in June 1991 and his award of a total rating in May 1992, his 
carpal tunnel syndrome of the right hand was manifested by 
slightly decreased grip strength and subjective complaints of 
numbness and pain in the 3rd and 4th digits of the right hand, 
which required surgical intervention; this is indicative of 
disability comparable to moderate, incomplete paralysis of 
the median nerve of a major extremity. 

2.  Since the cessation of a total rating for convalescence 
purposes in June 1992, rating based on convalescence, the 
veteran's carpal tunnel syndrome of the right hand has been 
manifested by slightly decreased grip strength, and 
subjective complaints of numbness and pain; this is 
indicative of disability comparable to moderate, incomplete 
paralysis of the median nerve of a major extremity. 


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent evaluation for 
carpal tunnel syndrome of the right (major) hand have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.10, 4.124a, Diagnostic Code 8515 (1998).  

2.  The criteria for a 30 percent evaluation for carpal 
tunnel syndrome of the right (major) hand, from July 1, 1992, 
have been met.








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records, dated in 1991, document the 
veteran's complaints of numbness in the 3rd and 4th digits of 
the right hand.  The VA treatment records show that a biopsy 
was performed in May 1992.  Carpal tunnel syndrome was 
diagnosed, and the operative findings revealed medial nerve 
entrapment.  A release carpal tunnel syndrome with splint 
application was performed on May 6, 1992.  At that time, it 
was noted that the veteran had right wrist pain for the past 
month.  He opted for surgical intervention because his 
conservative measures and medical management did not relieve 
his pain.  

At the time his cast and sutures were removed on May 15th, 
and there was no swelling.  Redness and warmth were noted.  
He kept his fingers flexed and stated that it was worse when 
closing the fist.  There was decreased sensation up all of 
the fingers, normal strength, and no swelling of the wrist.  
Capillary refill was a brisk one to two seconds.  The 
examiner diagnosed status post carpal tunnel release.  

Pursuant to his claim of service connection for carpal tunnel 
syndrome of the right hand, the veteran was afforded a VA 
examination on May 19, 1992.  The examiner noted that the 
veteran was right handed, and that the veteran held his right 
hand cradled in his lap.  The examination revealed that the 
right hand was numb over all of the fingers, front and back.  
The palm was numb to mid-crease.  Sensation started and 
gradually increased closer to the wrist.  The surgery site 
was sore, especially at the wrist end, which was red.  The 
back of the hand was within normal limits.  The range of 
motion of the wrist was reduced due to soreness at the 
surgery site.  The fingers demonstrated a full range of 
motion.  Circulation was intact.  Grip strength was reduced 
on the right.  There were no deformities or atrophy.  The 
neurological examination revealed that the cranial nerves II-
XII were intact, and reflexes were 0-1 and equal.  X-rays of 
the wrist did not reveal evidence of an acute fracture or 
dislocation.  The examiner diagnosed status post right carpal 
tunnel surgery with residual numbness of 2nd, 3rd and 4th 
fingers.  

In a June 1992 report, it was noted that the veteran's 
symptoms had worsened since the surgery.  At that time, it 
was determined that the veteran had severe right carpal 
tunnel syndrome.

In a November 1992 rating decision, the RO granted the claim 
of service connection for carpal tunnel syndrome of the right 
hand.  A rating of 10 percent was assigned effective from 
June 5, 1991.  A total rating (100 percent) (for convalescent 
purposes, pursuant to paragraph 30) was assigned effective 
from May 15, 1992.  Thereafter, a 10 percent rating was 
assigned effective from July 1, 1992.

In 1994, VA received statements from individuals who served 
with the veteran.  In those statements, they reported their 
observations of the veteran's difficulties with lifting, 
grasping, and performing his required duties.  It was noted 
that the veteran wore splints on his wrists. 

The veteran was afforded a VA examination in March 1997.  He 
complained of pain from the elbow down to the hands and 
fingers bilaterally, which wakes him up from sleep as well.  
He feels like his hands are asleep, and shakes them.  He has 
noticed numbness over the thumb and first two fingers of his 
hand bilaterally.  He stated that the pain was worse on the 
left, and that he had surgery on the right.  He had some 
resolution of the symptoms on the right.  

The examiner did not notice any anatomical or functional 
defects.  There was normal range of motion of the thumb and 
fingers.  He was able to approximate them to each other as 
well as the palm.  Strength was normal.  In grasping objects, 
there was normal strength and normal dexterity.  There was a 
small scar on the right wrist secondary to the surgery.  
There was no atrophy of the thenar eminence bilaterally.  
However, there was a positive Phalen's as well as Tinel's 
test bilaterally.  The examiner pointed out that 
electromyograms performed at a VA facility revealed bilateral 
carpal tunnel syndrome.  

The examiner diagnosed clear bilateral carpal tunnel 
syndrome, which he had at that time.  The examiner commented 
that it appeared to be worse on the left, since he had 
surgery on the right.  Since the examiner did not comment on 
the severity of the disability, the examination was 
considered inadequate and another VA examination was 
conducted in September 1997.

The examiner acknowledged that the claims folder had been 
reviewed.  It was noted that preoperatively, the veteran had 
numbness for approximately one year and that he had 
intermittent severe pain of the right thumb, index finger, 
middle finger and wrist.  The pain occurred on a daily basis 
and occurred approximately eighty percent of the time.  
Postoperatively, there had been less numbness, but it was 
approximately fifty percent of the preoperative level.  The 
pain had become minimal.  The veteran reported that for the 
past five years, his numbness has been essentially stable, 
and that he has occasional pain approximately five to six 
times per month.  The numbness is constant.  The veteran 
reported that he drops things and does not know when he has 
cut or nicked his right finger or hand.  The veteran also 
reported that his right hand strength had returned to 
approximately eighty percent of normal.  

The examination revealed a clean, well-healed, 2 1/2 inch 
nontender anterior wrist and palm surgical scar.  There was 
slight to moderate decreased pinprick sensation and brush 
sensation of the right thumb, index finger, middle and ring 
fingers posterior and anterior.  His right grip strength was 
slightly decreased.  There were no anatomical defects.  There 
were no functional defects regarding motion of the thumb and 
fingers.  The radiology report reflects an impression of a 
negative examination of the right wrist.  There was no joint 
narrowing, articular irregularity or hypertrophic spurring.  
Also, lytic or sclerotic changes were not noted.  Regarding 
the right hand, the radiology report reflects an impression 
of a negative examination of the right hand.  There was no 
evidence of lytic or sclerotic bone lesion, no cortical 
erosion, and periosteal reaction or joint changes were not 
noted.  The examiner diagnosed status post right carpal 
tunnel syndrome surgery moderately severe.  

Legal Analysis

As a preliminary matter, the Board finds that the veteran's 
claim as to the propriety of the initial evaluation of his 
carpal tunnel syndrome of the right hand is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  See Caffrey v. 
Brown, 6 Vet. App. 337, 391 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist on the issue currently before 
the Board.  Id.  

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  It is thus essential, 
both in the examination and the evaluation of disability, 
that each disability be reviewed in relation to its history.  
See 38 C.F.R. § 4.41.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is propriety of the initial evaluation assigned 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Such inquiry, in this case, also 
encompasses the 10 percent rating assigned to the veteran 
after termination of his convalescent rating.

Here, the RO has issued a statement of the case and 
supplemental statements of the case that do not explicitly 
reflect consideration of the propriety of the initial rating, 
or include discussion of whether "staged ratings" would be 
appropriate in the veteran's case.  However, the Board does 
not consider it necessary to remand this claim to the RO for 
issuance of a statement of the case on this issue.  
Initially, the RO issued a rating decision in November 1992 
which accounted for a period of convalescence following 
surgery in May 1992, as well as the degree of disability 
demonstrated prior to and after such surgery.  Also, the RO 
issued a rating decision in March 1994, and supplemental 
statements of the case in February 1998 and April 1999, each 
of which reflects consideration of additional evidence under 
the applicable rating criteria.  Thus, the RO effectively 
considered the appropriateness of its initial evaluation 
under the applicable rating criteria in conjunction with the 
submission of additional evidence at various times during the 
pendency of the appeal.  The Board considers this to be 
tantamount to a determination of whether "staged rating" 
was appropriate.  Thus, a remand of the case is unnecessary, 
as it would not produce a markedly different analysis on the 
RO's part, or give rise to markedly different arguments on 
the veteran's part.  

Service connection is currently in effect for carpal tunnel 
syndrome of the right hand, rated 10 percent disabling under 
the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8515 
(1998).  This diagnostic code contemplates complete and 
incomplete paralysis of the median nerve of a major or minor 
extremity.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (1998).  In this case, 
the veteran's right hand disability involves a major 
extremity since the records show that he is right hand 
dominant. 

Under Diagnostic Code 8515, a 10 percent evaluation is 
assigned for mild, incomplete paralysis of the median nerve 
of either the major or minor extremity.  A 30 percent rating 
is warranted for moderate, incomplete paralysis of the major 
extremity.  When the incomplete paralysis of the median nerve 
of a major extremity is severe, a 50 percent rating is 
assigned.

The rating schedule provides that, with respect to peripheral 
nerve injuries, the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  

Complete paralysis of the median nerve of a major extremity 
warrants a rating of 70 percent.  Examples of findings 
indicative of complete paralysis include:  the hand inclined 
to the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, index and middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances.

In this case, the only actual functional loss attributable to 
the veteran's right condition is decreased grip strength.  
This is reflected by evidence pertaining to both the periods 
prior to and after the assignment of a total rating for 
convalescence.  t of a total rating based on convalescence:  
statements from individuals who observed the types of 
functional difficulties the veteran had with his hand during 
service, and the September 1997 VA examination findings of 
slightly decreased grip strength.  However, actual functional 
loss beyond that has not been demonstrated.  

The Board does not doubt the credibility of the veteran's 
subjective complaints of pain, numbness, and decreased 
sensation, all of which are indicative of sensory involvement 
both before and after the convalescent period.  It is clear 
from the May 1992 report that the veteran opted for surgical 
intervention since his efforts to relieve his pain was 
unsuccessful.  When examined in September 1997, he reported 
that over the past five years, the numbness had decreased 
somewhat and was stable, and that he experienced occasional 
pain approximately five to six times per month.  Therefore, 
given the evidence of slight functional loss and the degree 
of sensory disturbance shown both before and after the period 
of convalescence, the Board finds that the veteran's 
disability was and is comparable to moderate, incomplete 
paralysis, warranting a 30 percent evaluation for each 
period.  

However, more than a 30 percent evaluation is not warranted.  
While the examiner did opine that the carpal tunnel syndrome 
was of a moderately severe degree (which would suggest 
impairment falling between the criteria for a 30 percent and 
a 50 percent evaluation based on incomplete paralysis), this 
assessment, alone, is not dispositive; rather, the 
appropriate rating should be arrived at based on 
consideration of the evidence, as a whole.  For the reasons 
noted, the evidence supports the assignment of a 30 percent 
evaluation for disability of overall moderate severity.  
While slight functional loss and some sensory disturbance is 
shown, the evidence (to include the veteran's assertions) do 
not reflect that his function of the hand is significantly 
impaired or that he suffers from such debilitating pain, 
numbness, or weakness that his condition is comparable to 
either severe, incomplete paralysis, or complete paralysis.  
As his disability is more nearly comparable to that 
warranting a 30 percent evaluation during each period, there 
is no basis for assignment of a higher evaluation.  See 
38 C.F.R. § 4.7

Hence, the Board finds that the criteria for a 30 percent 
disability evaluation have been met for the periods prior to 
and after the assignment of a total rating for convalescence. 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
8515, do not provide a basis to assign an evaluation higher 
than the 30 percent rating assigned by this decision.  

Ratings greater than 30 percent are available under 
diagnostic codes which contemplate multiple involvement of 
the finger joints under Diagnostic Codes 5216 through 5223.  
However, there must be favorable or unfavorable ankylosis of 
the fingers, and in this case the clinical findings do not 
indicate that the joints of the fingers are involved.  As 
discussed, the primary complaints are related to the sensory 
aspects of the disability, and some decreased function of the 
hand.  Therefore, other diagnostic codes are not applicable 
in this instance.  

The above determination is based upon consideration of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  Additionally, the Board notes that there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's carpal tunnel syndrome of the right 
hand at any stage under consideration.  In this regard, the 
Board notes that the medical evidence reflects that the 
veteran has undergone surgery, and a total rating based on 
convalescence was assigned for that period.  There have been 
no additional surgical procedures since that time.  The 
veteran has not asserted, nor has he submitted, and the 
record does not reflect, that the disabilities at issue have 
caused marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluations), or necessitated 
frequent periods of hospitalization, or that the disabilities 
otherwise have rendered impracticable the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this mater 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  




ORDER

An initial 30 percent evaluation for carpal tunnel syndrome 
of the right (major) hand is granted, subject to the law and 
regulations governing payment of VA monetary benefits.  

A 30 percent evaluation for carpal tunnel syndrome of the 
right (major) hand from July 1, 1992, following a period of 
convalescence, is granted, subject to the law and regulations 
governing payment of VA monetary benefits.  



		
	JACQUELINE E. MONROE
Member, Board of Veterans' Appeals

 

